DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naylor (US 20070262073) in view of Irgens (20140166638).
Regarding claim 1, Naylor discloses a system for heating equipment in a hazardous environment (for use in outdoor environments and areas of construction, par. 11), said system comprising: 
a control system configured to receive power from a power source (control unit 500 supplied by AC power); 
a heating pad configured to heat the equipment (heated cover 300, Fig. 3), said heating pad comprising: 
at least one heating element (208 resistive element, Fig. 3), wherein said at least one heating element is a flexible semi-conductive self-regulating heating element; 
a liner (210 heat spreading layer 210), wherein said at least one heating element is embedded within said liner (208 is embedded in 210, Fig. 3); 
at least one thermal insulation layer positioned on a first side of said at least one heating element embedded within said liner (304 insulation layer); and 
a protective cover (306 second outer layer), wherein said at least one heating element embedded within said liner and said at least one thermal insulation layer are sealed within said protective cover (outer layers can be sealed together to form a water resistant envelope, par. 19), and wherein no thermal insulation layers are positioned between a second side of said at least one heating element embedded within said liner and said protective cover, said liner simultaneously contacting both said protective cover and a first insulation laver of said at least one thermal insulation laver (insulating layer 304 is only on the top side of the resistive element 208 and the resistive element 208 is contacting the second outer layer 306); and 
a power cable coupling said control system to said heating pad (power extension cord 108, Fig. 1).
Naylor does not disclose wherein said at least one heating element is a flexible semi-conductive self-regulating heating element
Irgens discloses a self-regulating flexible heating device where the heating element is self-regulating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naylor to incorporate the teachings of Irgens and use a self-regulating heating element. Doing so would allow the heating element to self-regulate its temperature (par. 4) which can prevent overheating and excessive power consumption.
Regarding claim 4, Naylor in view of Irgens the system in accordance with Claim 1, wherein said control system comprises active barrier circuitry (ground fault circuit interrupter 218, par. 61) that facilitates isolating said control system from said heating pad in the event of a fault (the ground fault circuit interrupter protects the thermal cover from damage from spikes in electric current, par. 61).
Regarding claim 5 and 12, Naylor in view of Irgens discloses the system in accordance with Claim 1, wherein said heating pad is configured to be wrapped around a pipeline (device is used to warming up pipes, par. 3).
Regarding claim 6 and 13, Naylor in view of Irgens discloses the system in accordance with Claim 1, wherein said at least one heating element comprises three heating elements (modular heated cover 800 with electrical connection 806 may be included to connect multiple electrical heating elements 810, par. 88, Fig. 8; where it is understood by the examiner that though Fig. 8 only shows two heating elements, the term “multiple electrical heating elements” encompasses two or more, and one of ordinary skill in the art would be able to duplicate additional heating elements if needed, see MPEP 2144.04 B).
Regarding claim 7 and 14, Naylor in view of Irgens discloses the system in accordance with Claim 1, wherein said protective cover is a vinyl polyester cover (polyester, vinyl, or vinyl polyester for the outer layer, par. 47 and 68).
Regarding claim 8 and 15, Naylor in view of Irgens discloses the system in accordance with Claim 1, wherein said power cable comprises a cable connector, and wherein said heating pad comprises a pad connector configured to engage said cable connector (power connection 212 at the heating pad, Fig. 2).
Regarding claim 9 and 16, Naylor in view of Irgens does not disclose the system in accordance with Claim 1, wherein a plurality of slots are defined through said at least one heating element.
Irgens further discloses wherein a plurality of slots are defined through said at least one heating element (extending slots 28, par. 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naylor in view of Irgens to incorporate the teachings of Irgens and have slots extending through the heating element. Doing so would have the benefit of improving the flexibility of the heating device (par. 3, Irgens)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naylor in view of Irgens as applied to claim 1 above, and further in view of Kaiserman (US 20080083721).
Regarding claim 2, Naylor in view of Irgens does not disclose the system in accordance with Claim 1, wherein said control system is configured to: receive a user input specifying a predetermined temperature; and control said heating pad to operate at the predetermined temperature.
Kaiserman discloses receive a user input (user input a desired temperature, par. 130) specifying a predetermined temperature; and control said heating pad to operate at the predetermined temperature (controller supplies power for a required time to achieve the desired temperature, par. 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naylor in view of Irgens to incorporate the teachings of Kaiserman. Doing so would have the benefit of allowing the user to select the desired temperature
Claim 3, 10-11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naylor in view of Irgens as applied to claim 1 above, and further in view of Li (US 20190008000).
Regarding claim 3, Naylor in view of Irgens disclose the system in accordance with Claim 1, wherein said at least one thermal insulation layer comprises said first insulation layer made of a first material (polystyrene, par. 70) and wherein said protective cover is made of a third material that is different from both the first and second materials (outer layers may be made of nylon, par. 68).
Naylor in view of Irgens does not disclose the at least one thermal insulation layer comprises of two second insulation layer made of a second material.
Li discloses that a flexible heater where an there are multiple insulation layers are bonded together sealed within the outer layer 102 (insulating layer 106 and 104, where 106 is a polymer material and 104 is a grounding sheath performing a form of electrical insulation, par.51)  
Irgens discloses multiple insulation layers for water-resistance and chemical resistance  (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naylor in view of Irgens to incorporate the teachings of Li and Irgens and have the insulation layer comprise of at least two different insulation layers made of different material. Doing so would have the benefit of obtaining different forms of insulation, either chemical, water, thermal, or electrical.
Naylor in view of Irgens and Li does not disclose two insulating layers with the same second material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naylor in view of Irgens and Li to duplicate the second insulation layer (MPEP 2144.04 VI). Doubling the second insulation layer can provide extra protection, whether it is for thermal, moisture, or electrical insulation. 
Regarding claim 10, Naylor discloses a heating pad for heating equipment in a hazardous environment (for use in outdoor environments and areas of construction, par. 11), said heating pad comprising: 
at least one heating element, wherein said at least one heating element (resistive element 208, Fig. 3); 
at least one thermal insulation layer positioned on a first side of said at least one heating element (304 insulation layer on the top side of the resistive element 208), wherein said at least one thermal insulation layer comprises a first insulation laver made of a first material (insulation layer can be made of polystyrene, par. 70); and 
a protective cover (306 second outer layer), wherein said at least one heating element and said at least one thermal insulation layer are sealed within said protective cover (outer layers can be sealed together to form a water resistant envelope, par. 19), wherein no thermal insulation layers are positioned between a second side of said at least one heating element and said protective cover (resistive element 208 is directly adjacent to the 306 second outer layer), and 
wherein said protective cover is made of a third material that is different from both the first and second materials (306 second outer layer can be made of polyester, vinyl, or vinyl polyester for the outer layer, par. 47 and 68).
Naylor does not disclose wherein said at least one heating element is a flexible semi-conductive self-regulating heating element.
Irgens discloses a self-regulating flexible heating device where the heating element is self-regulating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naylor to incorporate the teachings of Irgens and use a self-regulating heating element. Doing so would allow the heating element to self-regulate its temperature (par. 4) which can prevent overheating and excessive power consumption.
Naylor in view of Irgens does not disclose a second insulation layer made of a second, different material.
Li discloses that a flexible heater where multiple insulation layers are bonded together and sealed within the outer layer 102 (insulating layer 106 and 104, where 106 can be a polyurethane film and 104 is a grounding sheath performing a form of electrical insulation, par.51)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naylor in view of Irgens to incorporate the teachings of Li and have a second insulation layer made of a polyurethane film. Doing so would have the benefit of electrically insulating the heating element.
Regarding claim 11, Naylor in view of Irgens and Li does not disclose the heating pad in accordance with Claim 10, wherein said at least one thermal insulation layer comprises two second insulation layers made of the second material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naylor in view of Irgens and Li to duplicate the second insulation layer (MPEP 2144.04 VI). Doubling the second insulation layer can provide extra electrical protection. 
Regarding claim 17, Naylor in view of Irgens and Li discloses the heating pad in accordance with Claim 10, wherein the protective cover forms both a top and a bottom of the heating pad (outer layers can be sealed together to form a water-resistant envelope, par. 19).
Regarding claim 18, Naylor in view of Irgens and Li discloses the system in accordance with Claim 1, wherein said liner comprises polyethylene (outer layer may be made of polyester, plastic, and the like; where one of ordinary skill in the art would understand that similar plastics can include polyethylene).
Regarding claim 19, Naylor in view of Irgens and Li discloses the heating pad in accordance with Claim 10, wherein said at least one heating element is embedded within a liner (outer layer 302 and 306) that simultaneously contacts both said protective cover and said first insulation layer (resistive element 208 is directly adjacent to the 306 second outer layer and insulation layer 304, Fig. 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761